DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14,15,19 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 9,085,041) in view of Lai et al (US 2011/0120977).

With regards to claim 14, Peters et al discloses a method for joining a first blank and a second blank (joining a first and second workpiece W1 and W2, Fig. 9),  wherein one or both of the first blank and the second blank comprises a steel substrate with a coating of aluminum or aluminum alloy (aluminized coatings, col 9, lines 60-62), and wherein the first and the second blank are square butt-joined (Fig. 8), a first portion being an edge of the first blank and a second portion being an edge of the second blank (edge of workpieces W1 and W2 are processed by laser device 120 and 120A, Fig. 8), the method comprising:
selecting the first portion of the first blank to be joined to the second blank, and selecting the second portion of the second blank to be joined to the first portion (selecting sides of workpieces W1 and W2 to create weld puddles 801 and 803, Fig. 8):
melting the first portion and the second portion, while supplying a filler wire to a weld zone using a first laser beam and a second laser beam (two laser devices 120 and 120A are shown on either side of the weld joint, each respectively creating their own weld puddle 801 and 803. the heated filler wires are not shown as they are trailing behind the laser beams 110/110A, col 18, lines 35-39),
wherein the first laser bear melts the filer wire in the weld zone during welding, and the first portion and the second portion of the blanks are melted and mixed with the melted filer wire using the second laser beam (Fig. 8).
Peters et al does not disclose the filler wire comprises 70% - 80% by weight iron, 10% - 20% by weight chromium, 1.0% - 9.99% by weight nickel, 1% - 10% by weight silicon, and 1% - 10% by weight manganese. 
Lai et al teaches the filler wire (alloy, Title) comprises 70% - 80% by weight iron (remaining weight is iron, abstract line 9), 10% - 20% by weight chromium (about 15 weight percent to about 30 weight percent chromium, abstract, lines 2-4), 1.0% - 9.99% by weight nickel (about 4 weight percent to about 12 weight percent nickel, abstract, lines 3-4), 1% - 10% by weight silicon (up to about 2.5 weight percent silicon, abstract line 5), and 1% - 10% by weight manganese (up to about 3 weight percent manganese, abstract lines 4-5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the filler of Peters et al with the filler wire composition as taught by Lai et al in order to provide protection for a weld overlay. 
With regards to claim 15, Peters et al discloses wherein using the second laser beam comprises displacing the second laser beam in an oscillating manner to mix the first portion and the second portion of the blanks with the melted filler wire (two laser devices are not required in all embodiments as a single device can be oscillated to provide the necessary energy to melt the two different materials, col 19,lines 55-60).
With regards to claim 19, Peters et al discloses wherein the first laser beam is generated by a first laser head and the second laser beam is generated by a second laser head (two laser devices 120 and 120A are shown on either side of the weld joint, each respectively creating their own weld puddle 801 and 803, col 18, lines 35-39).
With regards to claim 20, Peters et al discloses wherein the first laser beam generates one spot and the second laser beam generates one or more spots and the first and second laser beams generates spot arranged substantially in line with a welding direction (wo laser devices 120 and 120A are shown on either side of the weld joint, each respectively creating their own weld puddle 801 and 803 and the heated filler wires are not shown as they are trailing behind the laser beams 110/110A, col 18, lines 35-39). 
With regards to claims 26-28, Lai et al doe not teach the specific percentages of filler wire as claimed. It would have been an obvious matter of design choice to use the filler wire of Lai e tal, since the applicant has not disclosed that the filler wire of the application solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with filler wire of Lai et al. Lai et al teaches the filler wire (alloy, Title) comprises 70% - 80% by weight iron (remaining weight is iron, abstract line 9), 10% - 20% by weight chromium (about 15 weight percent to about 30 weight percent chromium, abstract, lines 2-4), 1.0% - 9.99% by weight nickel (about 4 weight percent to about 12 weight percent nickel, abstract, lines 3-4), 1% - 10% by weight silicon (up to about 2.5 weight percent silicon, abstract line 5), and 1% - 10% by weight manganese (up to about 3 weight percent manganese, abstract lines 4-5). The weights of Lai et al can be optimized to be used in a variety of processes. 

Claims 16,18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (Fig. 8) and Lai et al as applied to claims 14,15,19,20 and 26-28 above, and further in view of Peters et al (Fig. 7).

With regards to claim 16, Peters et al (Fig. 8) and Lai et al does not teach wherein using the second laser beam comprises using a twin-spot laser beam to melt the first portion and the second portion and to mix the first portion and the second portion of the blanks with the melted filer wire.
Peters et al (Fig. 7) wherein using the second laser beam comprises using a twin-spot laser beam to melt the first portion and the second portion and to mix the first portion and the second portion of the blanks with the melted filer wire (beam splitter 121 coupled to laser device 120 to melt surfaces 701 and 703 of workpieces W1 and W2 (Fig. 7) with filler wire, col 16, lines 25-28).
It would have been obvious to one skilled in the art at the time the invention was made to modify the laser head of Peters et al (Fig. 8) and Lai et al with the beam splitter as taught by Peters et al (Fig. 7) in order to provide a laser head capable of providing precision and accuracy for welding dissimilar materials at the same time. 
With regards to claim 18, Peters et al (Fig. 7) teaches wherein the first and second laser beams are generated by a single laser head (beam splitter 121 coupled to laser device 120, Fig. 7). 
With regards to claim 21, Peters et al (Fig. 7) teaches wherein using the second laser beam comprises generating a twin-spot comprising spots, and wherein the spot of the twin-spot are arranged substantially perpendicularly to a welding direction (beam splitter 121 coupled to laser device 120 and arranged perpendicular to the weld bead 707, Fig. 7). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al and Lai et al as applied to claims 14,15,19,20 and 26-28 above, and further in view of Kampmann et al (US 5,510,597).

With regards to claim 17, Peters et al and Lai et al does not teach wherein the first laser beam generates a spot having a size equal to a diameter of the filler wire. 
Kampmann et al teaches wherein the first laser beam generates a spot having a size equal to a diameter of the filler wire (the diameter of the wire must be the same as the diameter of the focused laser beam, col 6, lines 19-22).
It would have been obvious to one skilled in the art at the time the invention was made to modify the filler wire and laser diameter of Peters et al and Lai et al with the filler wire and laser diameter as taught by Kampmann et al in order to guarantee that the welding wire melts properly during laser welding. 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al and Lai et al as applied to claims 14,15,19,20 and 26-28 above, and further in view of Lin et al (US20130309000).

With regards to claim 22, Peters et al and Lai et al does not teach wherein the spots of the twin-spot follow a spot of the first laser beam in the welding direction. 
Lin et al teaches wherein the spots of the twin-spot follow a spot of the first laser beam in the welding direction (laser beams 44,46 follow laser beam 52). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the laser beams of Peters et al (Fig. 8), Lai et al and Peters et al (Fig. 7) with the lasers as taught by Lin et al in order to provide efficient laser processing for a laser welding system. 
With regards to claim 23, Lin et al teaches wherein the first laser beam generates one
spot and using the second laser beam comprises generating a twin-spot comprising spots, wherein the spots of the twin-spot and the spot of the first laser beam are arranged collinearly in a welding direction, and wherein the spot of the first laser beam is arranged between the spots of the twin-spot (laser beams 42,44,46,48 are colinear in the welding direction, Fig. 5).

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al  and Lai et al as applied to claims 14,15,19,20 and 26-28 above, and further in view of O’Donnell et al (US 2004/0069831).

	With regards to claim 24, Peters et al and Lai et al does not teach wherein the steel substrate of the first blank and the second blank are ultra-high strength steel. 
	O’Donnnel et al teaches herein the steel substrate of the first blank and the second blank are ultra-high strength steel (ultra-high strength low alloy steel plates, paragraph 0020, lines 1-2).
	It would have been obvious to one skilled in the art at the time the invention was made to modify the blanks of Peters et al and Lai et al with the ultra-high strength steel as taught by O’Donnell et al in order to provide enhanced steel that can be easily welded. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al in view of Lai et al in further view of Garcia et al (EP2883646A1).

With regards to claim 25, Peters et al discloses a method for joining a first blank and a second blank (joining a first and second workpiece W1 and W2, Fig. 9),  wherein one or both of the first blank and the second blank comprises a steel substrate with a coating of aluminum or aluminum alloy (aluminized coatings, col 9, lines 60-62), and wherein the first and the second blank are square butt-joined (Fig. 8), a first portion being an edge of the first blank and a second portion being an edge of the second blank (edge of workpieces W1 and W2 are processed by laser device 120 and 120A, Fig. 8), the method comprising:
selecting the first portion of the first blank to be joined to the second blank, and selecting the second portion of the second blank to be joined to the first portion (selecting sides of workpieces W1 and W2 to create weld puddles 801 and 803, Fig. 8):
melting the first portion and the second portion, while supplying a filler wire to a weld zone using a first laser beam and a second laser beam (two laser devices 120 and 120A are shown on either side of the weld joint, each respectively creating their own weld puddle 801 and 803. the heated filler wires are not shown as they are trailing behind the laser beams 110/110A, col 18, lines 35-39),
wherein the first laser bear melts the filer wire in the weld zone during welding, and the first portion and the second portion of the blanks are melted and mixed with the melted filer wire using the second laser beam (Fig. 8).
Peters et al does not disclose the filler wire comprises 70% - 80% by weight iron, 10% - 20% by weight chromium, 1.0% - 9.99% by weight nickel, 1% - 10% by weight silicon, and 1% - 10% by weight manganese. 
Lai et al teaches the filler wire (alloy, Title) comprises 70% - 80% by weight iron (remaining weight is iron, abstract line 9), 10% - 20% by weight chromium (about 15 weight percent to about 30 weight percent chromium, abstract, lines 2-4), 1.0% - 9.99% by weight nickel (about 4 weight percent to about 12 weight percent nickel, abstract, lines 3-4), 1% - 10% by weight silicon (up to about 2.5 weight percent silicon, abstract line 5), and 1% - 10% by weight manganese (up to about 3 weight percent manganese, abstract lines 4-5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the filler of Peters et al with the filler wire composition as taught by Lai et al in order to provide protection for a weld overlay. 
Peters et al and Lai et al do not teach heating the blank and hot deforming and subsequently quenching the heated blank. 
Garcia et al teaches heating the blank and hot deforming and subsequently quenching the heated blank (heating the blank, and hot deforming of the heated blank and final quenching, paragraph 0033, lines 4-8). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Peters et al and Lai et al with the method of heating and deforming as taught by Garcia et al in order to provide a desirable blank method. 

Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive.
Applicants argument:  Applicant argues the prior art does not disclose or teach all of the claim limitations of claim 14. 

Examiners response: Applicant argues the prior art of Lai et al does not teach a filler wire as constituted by claim 14. Lai et al teaches an alloy or overlay that can be used a filler metal (Table 1). Lai et al teaches that the weld overlay can be used as a filler metal which would be equivalent to a filler wire (paragraph 0019, lines 1-2). Applicant also argues about the use of the overlay for Lai et al, however this is moot since Peters et al is used as a primary reference. Peters et al discloses a method for joining a first blank and a second blank (joining a first and second workpiece W1 and W2, Fig. 9),  wherein one or both of the first blank and the second blank comprises a steel substrate with a coating of aluminum or aluminum alloy (aluminized coatings, col 9, lines 60-62), and wherein the first and the second blank are square butt-joined (Fig. 8), a first portion being an edge of the first blank and a second portion being an edge of the second blank (edge of workpieces W1 and W2 are processed by laser device 120 and 120A, Fig. 8). Applicant argues that the overlay of Lai et al can not be used to replace the filler wire of Peters et al. The components of the filler wire of Peters et al can be modified to reflect the components of Lai et al as stated above and not be a direct substitution. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                  
/THOMAS J WARD/Examiner, Art Unit 3761      
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761